IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. CARPENTER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-5753

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 29, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Willie C. Carpenter, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      This pro se petition for writ of mandamus seeks to compel a ruling on a motion

for postconviction relief. Because the circuit court has recently directed the State
Attorney to file a response to the pending motion, we deny the petition for writ of

mandamus. We encourage the circuit court to continue its efforts to expeditiously

dispose of the motion pending below. Wilson v. State, 775 So. 2d 1003 (Fla. 1st DCA

2001).

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                        2